 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1638 
In the House of Representatives, U. S.,

December 2, 2010
 
RESOLUTION 
Supporting the goals and ideals of National GEAR UP Day. 
 
 
Whereas Congress created the Gaining Early Awareness and Readiness for Undergraduate Programs (GEAR UP) in 1998 to increase the number of low-income students who are prepared to enter and succeed in postsecondary education; 
Whereas increasing the number of low-income students who complete postsecondary education is critical to the health and vitality of our communities and the Nation as a whole; 
Whereas, on February 24, 2009, President Barack Obama addressed a Joint Session of Congress, during which he stated his goal that the United States would once again have the highest proportion of college graduates; 
Whereas GEAR UP is currently providing essential college preparatory services to 670,000 students in over 5,000 schools across 46 States, the District of Columbia, America Samoa, Micronesia, and Puerto Rico; 
Whereas GEAR UP students are taking more rigorous and advanced courses, graduating from high school and enrolling in postsecondary education at rates significantly higher than their low-income peers; 
Whereas these remarkable achievements are attributable to the selfless dedication of the students, families, education professionals, and business and community leaders involved in GEAR UP; 
Whereas in September 2009 GEAR UP Day was recognized across the United States, including proclamations by the Governors of the States of Iowa, Maine, Ohio, Oklahoma, and West Virginia, the Governor of American Samoa, and other observances noticed in the Congressional Record on Tuesday, September 22, 2009; and 
Whereas September 29, 2010, would be an appropriate day to designate as National GEAR UP Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of a National GEAR UP Day; 
(2)recognizes with gratitude the contributions of caring teachers, counselors, and program staff who encourage and prepare students for success in college; and 
(3)encourages all students to set ambitious goals and to work hard to achieve their dreams. 
 
Lorraine C. Miller,Clerk.
